                Case 1:21-cv-22577-DPG Document 1-1 Entered on FLSD Docket 07/20/2021 Page 1 of 1
 JS44 (Rev.84/21)                                         C IV IL CO V ER SH EET
 n eJS44ci  vilcoversheetandtheinformationcontainedhereinneitherreplacenorsupplementthefi
                                                                                        lingandservi
                                                                                                   ceofpleadingsorotherpapersasrequiredbyIam exceptas
 providedbylocalrulesofcourt.n isform,approvedbytheJudicialConferenceoftheUnitedStatesinSeptember1974, isrequiredfortheuseoftheClerkofCourtforthe
 purposeofinitiatingthecivildocketsheet. (SEEJysrAt/cr/taw.
                                                          &ONNAA-F/MGFOF THIS/* 0//*5
 1.(a) PLAINTIFFS                                                                                                  DEFENDANTS
                     ChrisSevierEsq.,De FactoAttorneys General,John                                                MerrickGarland, Attorney General,& GovernorRon
                     G unterJr..Rich Penkoski. Deb M am ell                                                        Desantis
      (b) CountyorResidenccofFirstLi
                                   stedPlaintiff                                                                  CountyofResi
                                                                                                                             denceofFirstListe
                                     (EXCEPTINU.S./'Ja./
                                                       4JNNFFCASES)                                                                 (1N U.k% P      *<( v
                                                                                                                   NOTE: IN LAND CONDEMNATI CASES. USE TH                     ATION OF
                                                                                                                         THETRACT OF LAND IN OLVED.
      (C)Attorneysllz
                    irmName,AddressandTelephoneNumber)                                                             AttorneysllfKno%b
                                                                                                                                   ,nl                            JLL 22 2021
                     195 HW 103rd Strreet                                                                      950 PennsylvaniaAvenu , NW ANGELAE,NO..BLE
                     M iam i, FL33150                                                                          W ashington, DC 20530- 01 CG   RKU.$'Dl*Iç.%,.
                                                                                                                                                            '.
                                                                                                                                          s. n,OFFLA.-MIAMI
 lI.BASISO FJURISDICTIO N (Placean''
                                   x'inonest
                                           v()nl
                                               y)                                                   111. C ITIZENSHIP O F PRINCIPAL PARTIES(Placet,n''
                                                                                                                                                     x'fnoneBoxforplafng/'
Z 1 US.Government                                                                                              (ForDiversit
                                                                                                                          ytWçe.
                                                                                                                               ç0n6'
                                                                                                                                   )                         andOneBoxforfle/
                                                                                                                                                                            èT
                                                                                                                                                                             zl
                                                                                                                                                                              d
                 .                      Ex
                                         l3 FederalQuestion                                                                             PTF DEF                             P Ff
                                                                                                                                                                               zp# DEF-


      Plaintifr                               (31.
                                                 5.Gtwera-ea/Notartzrtk'
                                                                       7                                CitizenofnisState              ID 1 Z l I
                                                                                                                                                nco
                                                                                                                                                  mo rate
                                                                                                                                                        d orPri
                                                                                                                                                              n ci
                                                                                                                                                                 pal P
                                                                                                                                                                     l
                                                                                                                                                 ofBusinessInn isState
                                                                                                                                                                      ac
                                                                                                                                                                       e    Z   4 Z4
Z 2 U.S.Government                      Z 4 Diversity                                                   CitizcnofAnotherState          Z 2 ID 2 lncorporatedandPri
                                                                                                                                                                 ncipalPl
                                                                                                                                                                        act                      Z5
                     Defcndant                     (lndicate(Nitizenshipt!fPartiestnltem111)                                                           ofBusinesslnAnotherState
                                                                                                        CitizenorSubjectofa
                                                                                                          Forei Country
                                                                                                                                       (7l3 IZl3 Forei
                                                                                                                                                     gnNation                          I:l6 (ZI6
IV. NATURE OF SUIT (pucean 'x,'t
                               noneBoxonl)                                                                                                 Click herefor:N tu f i                D        ' 'n .
?jyyik
     .jtl
        xsr''
        .                                   <e.                          '     -      ' ''               '
      l10Insurance                        PERSONAL INJURY                    PERSONAL INJURY                 625DrugRelated Seizure          422 Appeal28USC l58           375FalseClaimsAct
      l3
      120
        BMm ine
         MillerAct
                                         310Aimlane
                                         3l5AirplaneProduct
                                                            (Z 365PersonalInjur.
                                                                               y-
                                                                  ProductLiability
                                                                                                                ofPropert.
                                                                                                             690Other
                                                                                                                         y21USCBB1           423Witbdrawal
                                                                                                                                                28USC l57
                                                                                                                                                                           376Q uiTam(31USC
                                                                                                                                                                              3729(a))
      l40Negotiabl
                 eInstrument
      l50RecoveryofOverpayment
                                            Liability
                                         320Assault.Libel&
                                                            Z 367Ph
                                                                  Heaal
                                                                      thCare/
                                                                     rmaceutical
                                                                                                                                                                           400StateReapport
                                                                                                                                                                           410Antitrust
                                                                                                                                                                                          ionment
                         .

      151& EnforcementofJudgment     Slander                                   PersonalInjur.y                                               g2()copyrights                430BanksandBanking
         MedicareAct             330FederalEmployers*                          ProductLiability                                              g3()patent                    450Commerce
      l52RecoveryofDefaulted
         StudentLoans                    340Mari
                                                Liabilit
                                               ne
                                                       y             (Zl368A sbestosPersonal
                                                                           InjuryProduct
                                                                                                                                             ggjxe
                                                                                                                                                pat
                                                                                                                                                  ent-Abbreviated
                                                                                                                                                  w Dr
                                                                                                                                                                           460Deportation
                                                                                                                                                       ugApplication       470RacketeerInfluencedand
                (ExcludesVeterans)       345MarineProduct                      Liability                                                     gzm T
Z I53RecoveryofOverpayment                      Liabil
                                                     ity                 PERSONALPROPERTY                $%.
                                                                                                        -< n.*% .. .''                :,
                                                                                                                                . -....
                                                                                                                                                  jademark
                                                                                                                                             ggljoefendTcadesçcrets
                                                                                                                                                                              CorruptOrgani
                                                                                                                                                                                          zations
                                                                                                                                                                           480ConsumerCredit
      160of Veteran'sBenefits
         Stockholders'Suits
                                         350MotorVehicle
                                         355MotorVehicle
                                                                          370OtherFraud
                                                                          371TruthinLending
                                                                                                             7l0FairLaborStandards
                                                                                                                Act
                                                                                                                                                Aa0f.2016                     (I5
                                                                                                                                                                           485TeleUSC 1681or1692)
                                                                                                                                                                                  phoneConsumer
     l90OtherContract
     l95ContractProductLiability
                                                ProductLiabi
                                         360OtherPersonal
                                                           lity Z 380Pr
                                                                      Ot herPersonal
                                                                        opertyDamage
                                                                                                             720LaborNanagement                                                ProtedionAct
                                                                                     .                          Relations                    86lHIA (1395/                 490Cable/satW
     196Franchise                               lnjury          (()385PropertyDamage                         740RailwayLaborAct              862BlackLung(923)             85GSecuritiesfommodities/
                                         362Personallnjury-                    ProductLiabi
                                                                                          li
                                                                                           ty                75IFamil
                                                                                                                    yandMedical              863DIWC/DIWW (405(g))            Exchange
                                                MedicalMalpractice                                              LeaveAct                     864SSID TitleXVI              890OtherStatutor.yActions
,v.
  ;:,w-'-                                ..,
                                           .z                        rz
                                                                     .              -            . ..        790OtherLaborLitigation         865RSI(405(g))                891AgriculturalActs
    210LandCondemnation                x 440(XIIG CivilRights             HabeasCorpus:                      79IEmployeeRetirement                                         893EnvironmentalMatters
    220Foreclosure                       441Voting                        463AlienDetainee                      lncomeSecurityAct                                          895Freedom ofInfonnation
     230RentLease& Ejectment             442Employment                    510MotionstoVacate                                                 870Taxes(U.S.PlaintiF             Ad
     240TortstoLand                      443Housing/                         Sentence                                                           orDefendant)               896Arbitration
    245TortProductLiability                 Accommodations       530Geneml                                                                   87lIRs- n irdParty            899AdministrativeProcedure
    290AI1OtherRealPropert.y             445Amer.wr isabilities- 535DeathPenalty     ,. ....,w          ..       .,
                                                                                                                  =:,..                          26 USC 7609                  AcG eview orAppealof
                                            Employment           Other:                462 NaturalizationApplication                                                          Agencyœ cisien
                                         446Amer.wY isabilities- 540 Mandamus& Other   465OtherImmigration                                                                 950Constitutionalityof
                                            Other                550CivilRigbts               Adions                                                                          StateStatutes
                                         448Education            555PrisonCondition
                                                                 560CivilDetainee-
                                                                    Conditionsof
                                                                    Confinement
V.O RIG IN (Pl
             acean''
                   #''int'
                         pr,eBaxt
                                '
                                patvp
                                    l
(D 1 Or igi
          nal / 2 R
     Proceeding
                   emovcdfrom
                  StatcCourt
                                                           (7l3 Remandedfrom
                                                                AppellateCourt
                                                                                                 EEI4Reinstatedor (jJ 5T
                                                                                                     Reopened
                                                                                                                        ransferredfrom (j(lj6 Mu
                                                                                                                       AnotherDistrict
                                                                                                                                                  ltidistrict
                                                                                                                                              Litigation
                                                                                                                                                                               gjj8Multidistrict
                                                                                                                                                                       -             Litigation-
                                                                                                                               (specôb                    Transfer                   DirectFile
                                           CitetheU.S.CivilStatuteunderwhichyouarefiling(Donotc//eprazlo-lx/- zevunlasA er.Kë,
                                                                                                                             ?:
A?I. (2?kIJS15()17?QITICI()?C FirstAmendmentOfTheUni   tedStat
                                                             esConstitution
                              Bfje:uescriptionofcause:
                                            Sedion 230violatesthe PetitionandAccessClauseofthe FirstAmendment
VII.REQUESTED IN E1 CHECK IFTHISISACLASSACTION                                                           DEMAND$                                 CHECK YESonlyifdemandedincomplai
                                                                                                                                                                                nt:
    COMPLAINT:       UNDERRULE23,F.R.
                                    CV.
                                      P.                                                                                                         JtJRVDEMANP: Z yes ZxNo
VIII.RELATED CASEIS)
                IF ANv                          (see'',
                                                      .
                                                      ''r?
                                                         ,cr/
                                                            t',?
                                                               .?. JUDG
                                                                              E                                                              DOCKET NUM BER

DATE
   w'l$te p(                                                              SIG URïOFTTORjEYOFRECORD
FOR OFFICE USE ONLY
   RECEIPT#                          AMOUNT                                   APPLYING IFP                                  JUDGE                             MAG. JUDGE
